OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Exiles of the Court of Appeals (22 NYCRR 500.4), order reversed, with costs, petition granted, respondents’ determination denying petitioner’s medical assistance application annulled and respondents directed to disregard the income and resources of the subject irrevocable trust in determining petitioner’s entitlement to medical assistance, for the reasons stated in the dissent at the Appellate Division (5 AD3d 1116, 1117-1119 [2004]).
Concur: Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith.